DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner tried to contact the Attorney on the dated of 12/30/2021. However, the contact did not make. Therefore, the Election/Restrictions are applied as the following below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, drawn to method wherein the printout is in an environment relative to the image capture device; and a light source affixable to a second printer component and operable to emit light toward the printout, classified in class 382, subclass 112.

II.	Claims 12-16, drawn to method storing the first image as a reference image; capturing a second image of a second printout, wherein the second printout is printed at a later time than the first printout; evaluating the properties of both the first image and the second image, classified in class 382, subclass 100.

III.	Claims 17-20, drawn to method  wherein the first set of multiple frames are at least partially of the first image; compiling the first set of multiple frames into a first reference image; capturing a second of set multiple frames of a second image, wherein the second set of multiple frames are at least partially of the second image, and wherein the second image is printed at a later time than the first image; compiling the second set of multiple frames into a second reference image, classified in class 382, subclass 305.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646